IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 97-20632
                          Summary Calendar
                       _____________________


     INDUSTRIAL MARITIME CARRIERS
     (BAHAMAS) INCORPORATED,

                                    Plaintiff-Appellee,

                              versus

     LUXOR CALIFORNIA EXPORTS CORPORATION,

                                    Defendant-Appellant.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                           (H-95-CV-5025)
     _______________________________________________________
                         February 11, 1998

Before REAVLEY, KING and DAVIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from a denial of a motion for continuance.

International Maritime Carriers, Inc. (IMC) sued Luxor California

Exports Corp. (Luxor) to recover damages in relation to a

shipping contract.   IMC filed its complaint on October 26, 1995,

and Luxor answered on November 30, 1995.   On February 24, 1997,



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
after discovery and an unsuccessful attempt at mediation, the

district court set trial for June 24, 1997.

     On April 15, 1997, Luxor’s attorney filed a motion to

withdraw as attorney of record, in part due to nonpayment of

fees.    On April 24, the district court granted the motion and

gave Luxor thirty days to locate substitute counsel.    On May 29,

Luxor filed a letter with the court requesting a thirty day

extension.     On June 2, the court entered an order granting Luxor

until June 12 to obtain a new lawyer.    The order indicates that

Luxor was notified, although Luxor claims it was not.    Luxor

subsequently sent the court two more letters requesting a

continuance.

     On June 23, the day before trial, Luxor faxed a letter to

the court requesting an extension to obtain counsel.    The court

denied the request, and on June 24, a trial was held without the

participation of Luxor and final judgment was rendered against

Luxor.



Discussion

     We review a district court’s denial of a motion for

continuance under an abuse of discretion standard, understanding

that the trial court’s “judgment range is exceedingly wide” on

this issue.1    In reviewing a denial of a motion for continuance,


     1
        Fontenot v. Upjohn Co., 780 F.2d 1190, 1193 (5th Cir.

                                   2
“we consider the particular circumstances of each case,

especially the reasons that appellant presented to the trial

court at the time the request was denied.”2

     A corporation can be represented only by legal counsel, and

cannot appear in court on a pro se basis.3    The trial court gave

Luxor approximately two weeks in addition to the original thirty

days to retain new counsel.   Luxor asserts that it did not

receive notification of the court’s order.    However, the court’s

docket reflects that the parties were notified.     The source of

Luxor’s assertion is a post-judgment deposition, which would not

have been before the district court when it made its decision,

and thus should not be considered by this court.4    Moreover, the

trial date had been set four months before, and two months before

Luxor’s counsel withdrew.   Even if Luxor somehow was not informed

of the continuance, it still could have continued to attempt to

locate new counsel.

     Luxor argues that its changed circumstances——its business

problems resulting from political turmoil in the areas it ships



1986); see also Command-Aire Corp. v. Ontario Mechanical Sales &
Serv. Inc., 963 F.2d 90, 96 (5th Cir. 1992).
     2
      United States v. Martinez, 686 F.2d 334, 339 (5th Cir.
1982).
     3
      K.M.A., Inc. v. General Motors Acceptance Corp., 652 F.2d
398, 399 (5th Cir. Unit B 1981).
     4
      See Topalian v. Ehrman, 954 F.2d 1125, 1131-32 n.10 (5th
Cir. 1992).

                                 3
to——constitute grounds for reversing the denial of continuance.

However, changed circumstances generally refer to unexpected

matters that develop on the eve of trial, such as illness of a

key witness, illness of counsel, or newly discovered evidence.5

Luxor’s lack of counsel resulted from its inability to pay an

attorney for a period of over a year before the trial date.

     Luxor did not inform the court of its business problems

until its letter the day before the trial.    Luxor did not explain

what actions it had taken to secure new counsel since the last

continuance or how additional time would allow it to obtain the

needed funds for counsel.    The trial court did not abuse its

discretion in refusing the request for a further continuance

under these circumstances.

     AFFIRM




     5
      Daniel J. Hartwig Assocs., Inc. v. Kanner, 913 F.2d 1213,
1222-23 (7th Cir. 1990).

                                  4